Case 20-10343-LSS Doc 4489 Filed 05/18/21 Page1of2

FILED

CLERK
U.S. BA ANKRUPTCY COURT

__ DISTRICT OF DE1 AWARF
ustie, Swe stew

 

 

Pease Aero - ys. THE
| 3 oy Stouts Temp Onn Miny
STR KRO M4 oe my
| DiGNiey | Tone They i

| — Maver ME 1 mi
Lf -1 Qe Veale, _
| The, 2

| Be Anidteal olece nc,

 

 

 

 

 

 

Cferteny = Dads Cet Trem,

Ger: “AbbAay OATH ir

| I Oden a
Cuvenace, 'Msenrias 7

 

 
Case 20-10343-LSS Doc 4489 Filed 05/18/21 Page 2 of 2

 

 

Ss ste’ CAber 1
RSA Bove Cre
924 MAE

Det
CSA BETOR TESS 888 - 99 - Scour :

tuicmiuadémea, De
- /AFS} -Sczass

 

WOMEN VOTE
19th AMENDMENT

Vaca tba dge aff etfaasgalsqefdond gefdp ged pua]bygogldiagas

FOREVER

 

usaf
